Hamilton, Judge,
delivered the following opinion:
The clerk has submitted to me the matter of an order which has been usual in this court for the payment of money in court on an execution or on a judgment. The practice is an old one in this court, and, of course, will not he disturbed. The point in my mind was whether I could make any order during vacation, the court having been adjourned, or even-to-day, this being a session for equity matters only.
I have considered the matter and it seems to me that it is not really an order of court that is asked for, hut simply an administrative direction for which it is not clear that an order of court is necessary. The statute (Rev. Stat.' § 996, Comp. Stat. 1913, § 1645) provides for an order by the judge in term or in vacation. Apart from statute, moreover, it would seem that this is not an order of court in the strict sense of the' word. It is a direction by the judge, and there is no reason why it should not go on the minutes, since that has been the practice and is prescribed by statute, but at the same time it does not follow the rules as to orders of court and decrees prop*246er. They can only be rendered in term time, or at certain periods like this in equity matters, hut the order which is asked for here may be granted at any time, as it is simply an administrative matter. It would be a hardship for litigants to be held out of their money which has been adjudicated by a judgment, just because the court does not happen to be in session and the practice requires an order.